Upon consideration of the Report of the State-of Indiana, submitted September 1, 1937, in accordance with clause 5 of the decree entered herein on May 19, 1930, [281 U. S. 700] which is received and ordered filed, wherein it is stated that the State of Indiana, through its Highway Commission, has complied with said decree and application is made to be relieved of the duty of filing-further reports, and the Commonwealth of Kentucky, by its Attorney General, having consented to the entry of an order granting that application,
It is ordered that the application of the State of Indiana be, and the same is hereby, granted, and that the State of Indiana and its Highway Commission be, and they are hereby, relieved from the requirement of making any further reports herein under clause 5 of said decree.
It is further ordered that this cause be continued and that either party hereto may apply to this Court for any further relief or order consistent with the issues herein.
Messrs. Clifford E. Smith, J. W. Cammack, and M. B. Holifield for complainant. Messrs. Thomas P. Littlepage and F. H. Hatfield for defendants.